EXHIBIT 2 JOINT FILING AGREEMENT The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to such statement shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.This agreement may be included as an exhibit to such joint filing. This Joint Filing Agreement supersedes and replaces the Joint Filing Agreement dated April 5, 2004. Dated:January 2, 2009 MACANDREWS & FORBES HOLDINGS INC. By: /s/ Barry F. Schwartz Name: Barry F. Schwartz Title: Executive Vice Chairman MACANDREWS & FORBES LLC By: /s/ Barry F. Schwartz Name: Barry F. Schwartz Title: Executive Vice Chairman REV HOLDINGS LLC By: /s/ Barry F. Schwartz Name: Barry F. Schwartz Title: Executive Vice Chairman MACANDREWS COSMETICS HOLDINGS INC. By: /s/ Barry F. Schwartz Name: Barry F. Schwartz Title: Executive Vice Chairman MAFCO ONE LLC By: /s/ Barry F. Schwartz Name: Barry F. Schwartz Title: Executive Vice Chairman MAFCOFOUR LLC By: /s/ Barry F. Schwartz Name: Barry F. Schwartz Title: Executive Vice Chairman MACANDREWS & FORBES GROUP, LLC By: /s/ Barry F. Schwartz Name: Barry F. Schwartz Title: Executive Vice Chairman RCH HOLDINGS ONE INC. By: /s/ Barry F. Schwartz Name: Barry F. Schwartz Title: Executive Vice Chairman /s/ Raymond G. Perelman Raymond G.
